 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 206HVAC Mechanical Services, Inc., and Sheet Metal Workers Local 53, AFLŒCIO.  Case 16ŒCAŒ18730 January 31, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND WALSH On April 14, 1998, Administrative Law Judge George Carson II issued the attached bench decision. The Re-spondent filed exceptions and a supporting brief. Pursu-ant to a notice and invitation to file briefs issued on June 22, 2000, the General Counsel and the Respondent filed supplemental briefs addressing the application to this case of FES, 331 NLRB 9 (2000).  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge's rulings, findings, and conclusions. For the reasons set forth below, the Board has decided to remand the case for further proceedings consistent with this Decision and Order.     In FES, supra at 15, the Board held that the elements of a discriminatory refusal-to-consider violation are: ﬁ(1) that the respondent excluded applicants from a hiring process; and (2) that antiunion animus contributed to the decision not to consider the applicants for employment. Once this is established, the burden will shift to the re-spondent to show that it would not have considered the applicants even in the absence of their union activity or affiliation.ﬂ Here, as the judge found, Doug McGee and Paul Al-derete applied for employment together on March 5, 1997. The Respondent actively considered their applica-tions, including arranging for them to take a preemploy-ment drug test. In the course of the application process, Wayne Revis told the two applicants that the Respondent had 2 years™ worth of work for them. When McGee in-formed Revis that they intended to picket and organize the Respondent, however, Revis stated that ﬁif that™s what you gonna do, Johnny [the individual who had re-ferred McGee and Alderete to the Respondent] can find you something elseﬂ and terminated any further action on their applications. We agree with the judge that these circumstances warrant the inference that the Respon-dent™s refusal to consider McGee and Alderete for em-ployment was motivated by their union affiliation. Fur-ther, the Respondent failed to show that it would not have considered them even in the absence of their union affiliation. Accordingly, we find that the Respondent violated Section 8(a)(3) and (1) by failing to consider applicants McGee and Alderete. PNEU Electric, 332 NLRB No. 60, slip op. at 1Œ2 (2000). We reject the Respondent™s contention that McGee and Alderete were not genuine applicants, but instead were engaged in an effort to ﬁentrapﬂ the Respondent into vio-lating the Act. It is well-settled that union organizers who apply for employment are employees entitled to the pro-tections of the Act notwithstanding their intent to attempt to organize the Respondent if hired. See NLRB v. Town & Country Electric, 516 U.S. 85 (1995). There is no evi-dence to support the Respondent™s speculation that McGee or Alderete were not interested in obtaining em-ployment with the Respondent, or that they did not in-tend to perform their assigned duties if hired. To the con-trary, McGee specifically stated to Revis that he would do a good job for the Respondent if hired. Although McGee also stated that he intended to organize the Re-spondent and picket ﬁin the morning,ﬂ these statements do not establish that McGee was not a bona fide appli-cant. See PNEU Electric, supra, slip op. at 1, 11. See also Lipsey, Inc., 172 NLRB 1535 (1968) (rejecting conten-tion that job application by union adherent who intended to honor picket line if hired was improper effort to ﬁen-trapﬂ employer). Rather, and consistent with the judge™s decision, we view these statements as no more than an indication that McGee was going to affirmatively exer-cise rights protected by Section 7 of the Act. Id. In its exceptions, the Respondent also contends that the judge erred in finding that Revis was its agent. The Re-spondent™s contentions are wholly without merit. The Respondent™s vice-president, Michael Deatherage, testi-fied that, if the Respondent needed workers in Revis™s area, Operations Manager Don Spence could direct Revis to call Mechanical Contracting Services, Inc. to obtain the needed manpower.1 Similarly, Field Sheet Metal Su-pervisor Jonathan Valeski testified that Revis and he both had the authority to interview applicants and make rec-ommendations.2 This uncontradicted testimony amply establishes that Revis was the Respondent™s agent for the purpose of handling the applications for employment submitted by McGee and Alderete. See, e.g., GM Elec-trics, 323 NLRB 125Œ126 (1997) (secretary who was assigned to distribute and collect job applications and inform applicants of respondent™s hiring needs held agent with respect to application process); Diehl Equipment Co., 297 NLRB 504 fn. 2, 507 fn. 21 (1989) (same). Although finding a refusal to consider violation, the judge found that the General Counsel had not established                                                            1 Mechanical Contracting Services was the agency that referred McGee and Alderete to the Respondent. 2 Valeski also testified that Revis and he did not have the authority to make hiring decisions. 333 NLRB No. 24  HVAC MECHANICAL SERVICES 207that the Respondent unlawfully refused to hire McGee 
and Alderete because the General Counsel failed to es-
tablish that their applications were reviewed by any indi-
vidual with the authority to make hiring decisions. The 
judge™s recommended remedy reserved for the compli-
ance stage of this proceeding 
the issue of whether McGee 
and Alderete would have been hired absent the discrimi-
natory refusal to consider.
3 In his supplemental brief, the 
General Counsel urges the Board to adopt the judge™s 

recommended order, which provides this remedy. How-
ever, as set forth in FES,
 supra at 14, ﬁIf the General 
Counsel is seeking a remedy 
of instatement and backpay 
based on openings that he knows or should have known 
have arisen prior to the commencement of the hearing on 
the merits, he must allege and prove the existence of 
those openings at the unfair 
labor practice hearing.ﬂ Ac-
cordingly, consistent with 
FES
, we shall remand this 
proceeding to the judge for the purposes of reopening the 
record, if necessary, and resolving the issue of whether 
McGee and Alderete would have been hired for any 
openings that occurred prior to the unfair labor practice 
hearing in this case absent 
the Respondent™s discrimina-
tion against them. Further, if hiring occurred between the 

opening of the initial hearing and the reopening of the 
hearing on remand, the General Counsel must also liti-
gate the question of whether the discriminatees would 
have been hired for any such subsequent openings in the 

absence of the discriminatory refusal to consider them. 
FES, supra at 18. 
We recognize that no party has excepted to the judge™s 
finding that the Respondent was not shown to have re-

fused to hire McGee and Alde
rete. However, as stated 
above, the General Counsel prevailed on the merits of the 
discriminatory refusal-to-consider allegation, and the 
judge expressly reserved the refusal-to-hire issue for the 
compliance stage. In these circumstances, Section 
102.46(b)(2) of the Board™s Rules and Regulations, pro-
viding that any exception not urged shall be deemed to 
have been waived, does not preclude consideration of the 
refusal to hire issue. 
FES,
 supra at 1 fn. 3.
4                                                           
                                                           
3 The judge noted that Revis™s st
atement that the Respondent had 2 
years of work for the discriminatees was disputed by the Respondent™s 
witnesses.  4 We note that the Respondent, in its supplemental brief, agrees that 
this case must be remanded for consideration of, among other things, 

the issues presented in 
FES. 
At the reopened hearing, the Respondent 
is, of course, entitled to adduce evid
ence in support of any defenses it 
may have to the refusal to hire a
llegation which were not fully litigated at the prior hearing. See 
FES,
 supra at 17 fn. 22 and 18. 
ORDER IT IS ORDERED that this proceeding is remanded to 
Administrative Law Judge George Carson II for appro-
priate action consistent with this Decision and Order.  
It IS FURTHER ORDERED th
at the judge shall pre-
pare a supplemental decision setting forth credibility 

resolutions, findings of fact, conclusions of law, and a 
recommended Order, as appropriate on remand. Copies 
of the supplemental decision shall be served on all par-
ties, after which the provisions of Section 102.46 of the 
Board™s Rules and Regulations shall be applicable. 
  Robert G. Levy II, Esq., 
for the General Counsel. 
John J. Browne, Esq., for the Respondent. 
Patrick M. Flynn, Esq., for the Charging Party. 
BENCH DECISION 
STATEMENT OF THE CASE 
GEORGE CARSON II, Administrative Law Judge.
 This case was tried in Houston, Texas, 
on March 23, 1998. The charge was filed on J
une 9, 1997,1 and the complaint issued on 
October 7. The complaint alleges 
that Respondent, HVAC Mechanical Services, Inc., refused to 
hire and/or consider for hire Do
ug McGee and Paul Alderete in 
violation of Section 8(a)(1) and 
(3) of the National Labor Relati
ons Act. Respondent™s timely answer admits that it is an em-
ployer engaged in commerce and denies any vi
olation of the Act. General Counsel requested 
that I issue a Bench Decision, and Respondent did 
not object. At the conclusion of the hearing, 
I issued a Bench Decision pursuant to Section 102.35(a)(10) of the Board™s Rules and Regula-
tions. Respondent, in its answer and at the hearing, 
denied that fabrication products supervisor 
Wayne Revis was a supervisor or agent as defi
ned in the Act. I found it unnecessary to deter-
mine whether Revis was a supervisor within the 
meaning of Section 2(11
) of the Act since he 
was an agent within the meaning of Section 2(13) of the Act. Revis ceased to continue the 
application process of McGee a
nd Alderete after McGee stated his intention to engage in 
organizational activity protected by
 Section 7 of the Act. Although Revis was an agent, he did 
not have final authority to hire. Thus I found th
at Respondent, by the actions of Revis, did not 
refuse to hire McGee and Alderete; rather
, it refused to consider them for hire. 
I certify the accuracy of the portion of the tr
anscript that sets out my decision, attached 
hereto as Appendix A, page 155, line 2, through page 159, line 2. 
CONCLUSIONS OF LAW 
1. The Respondent is a commercial and industr
ial air conditioning contractor operating 
from a facility in Houston, Texas, where it annuall
y purchases and receives goods and materials 
valued in excess of $50,000 directly from points outsi
de the State of Texas, and is an employer 
engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
2. Sheet Metal Workers Local 54, AFLŒCIO, is 
a labor organization within the meaning of 
Section 2(5) of the Act. 
3. By failing and refusing to consider for hire
 Doug McGee and Paul Alderete because of 
their membership in, and activities on behalf of, Sheet Metal Workers Local 54, AFLŒCIO, 
Respondent has engaged in unfai
r labor practices affecting co
mmerce within the meaning of 
Section 8(a)(1) and (3) and Sec
tion 2(6) and (7) of the Act. 
REMEDY 
Having found that the Respondent has engaged in 
certain unfair labor practices, I find that it 
must be ordered to cease and desi
st and to take certain affirmativ
e action designed to effectuate 
the policies of the Act. 
 1 All dates are 1997 unless otherwise indicated. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 208Respondent shall be ordered to consider McGee and Aldere
te for hire. On March 5, Revis 
told McGee that Respondent had two years of 
work, but Respondent™s witnesses disputed this. 
On April 29, Revis told McGee that employees had been laid off. In view of the foregoing, and 
consistent with my finding that Respondent unlawfully failed to consid
er McGee and Alderete 
for hire, I shall leave for the compliance stage of this proceeding the determination of whether 
either of the discriminatees would have been hired and for how long each would have worked. 
H. B. Zachery Co.
, 319 NLRB 967 (1995). 
If it is determined that either of the discriminatees would have been hired in the absence of 
Respondent™s discrimination, Respondent must make the disc
riminatees whole for any loss of 
earnings and other benefits, computed on a quarterly basis from March 5, 1997, less any net 
interim earnings, as prescribed in 
F. W. Woolworth Co
., 90 NLRB 289 (1950), plus interest as 
computed in New Horizons for the Retarded, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of 
law and on the entire record, I issue the follow-
ing recommended2 
ORDER 
The Respondent, HVAC Mechanical Services, In
c., Houston, Texas, its officers, agents, 
successors, and assigns, shall 
1. Cease and desist from 
(a) Failing or refusing to consider for hire applicants because they are members of Sheet 
Metal Workers Local 54, AFLŒCIO. 
(b) In any like or related manner interfering with, restraining, or coercing employees in the 
exercise of the rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to effectuate the policies of the Act: 
(a) Within 14 days from the date of this Order, offer those of the employee-applicants 
named below who would currently be employed, 
but for the Respondent™s unlawful refusal to 
consider them for hire, employment in the positions for which they applied or, if those jobs no 

longer exist, to substantially equivalent positi
ons, without prejudice to their seniority or any 
other rights or privileges to which they would have been entitled if they had not been discrimi-
nated against by the Respondent. 
 Doug McGee Paul Alderete 
 (b) Make whole Doug McGee and Paul Alderete
 for any loss of earnings and other benefits 
suffered as a result of the discrimination against them, in the manner set forth in the remedy 
section of the decision. (c) Preserve and, within 14 days of a request, 
make available to the Board or its agents for 
examination and copying, all payroll records, social security payment records, timecards, 
personnel records and reports, and 
all other records necessary to analyze the amount of backpay 
due under the terms of this Order. 
(d) Within 14 days after service by the Region, post at its facility in Houston, Texas, copies 
of the attached notice marked ﬁAppendix.ﬂ3 Co
pies of the notice, on forms provided by the 
Regional Director for Region 16, after being signed by the Respondent™s authorized representa-
tive, shall be posted by the 
Respondent immediately upon receip
t and maintained for 60 con-
secutive days in conspicuous places including 
all places where notices to employees are cus-
tomarily posted. Reasonable steps 
shall be taken by the Respondent
 to ensure that the notices are not altered, defaced, or cove
red by any other material. In the event that, during the pend-
ency of these proceedings, the Respondent has 
gone out of business or closed the facility 

involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a 
                                                          
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
3  If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
copy of the notice to all current employees an
d former employees employed by the Respondent 
at any time since March 5, 1997. 
(e) Within 21 days after service by the Region, 
file with the Regional Director a sworn cer-
tification of a responsible offici
al on a form provided by the Region attesting to the steps that 
the Respondent has taken to comply. 
     APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
WE WILL NOT fail or refuse to consider for hire applicants because they are members of 
Sheet Metal Workers Local 54, AFLŒCIO,
 or any other labor organization. 
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the 
exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of this Order, offer those of the employee-
applicants named below who would currently be
 employed, but for our unlawful refusal to 
consider them for hire, employment in the positions for which they applied or, if those jobs no 
longer exist, to substantially equivalent positi
ons, without prejudice to their seniority or any 
other rights or privileges to which they would have been entitled if they had not been discrimi-
nated against. 
 Doug McGee Paul Alderete 
 WE WILL make whole those of the employee-app
licants named  above  who  would  have  
been  employed,  but  for  our  
unlawful refusal to consider them for hire, for an
y loss of earnings and other benefits suffered 
as a result of the discrimination against them, in
 the manner set forth in the remedy section of 
the decision.  HVAC MECHANICAL SERVICES, INC. 
 APPENDIX A  
155 Both of the parties have argued orally before
 me, and I have listene
d and considered those 
arguments. The facts with regard to the transaction that occurred on March 5 of 1997 are not in 
dispute. Doug McGee and Paul 
Alderete went to Respondent™s facility after having conversa-
tions with a representative of a temporary agen
cy that the Respondent has used for the purpose 
of referring temporary labor to Re
spondent for some number of years. 
Once they got there, they spoke with Wayne 
Revis, R-E-V-IS, who at that time was Re-
spondent™s fabrication products s
upervisor. Mr. McGee, on behalf 
of himself and Mr. Alderete, 
expressed a preference for duct work, as opposed 
to panel-type fabrication work in the shop. 
And after doing so, Mr. Revis, in response to th
at expressed preference, took them upstairs in 
the same building that they were in to Mr. Va
leski™s office, where they spoke and where Mr. 
McGee identified himself as an organizer for and on behalf of Sheet Metal Workers Local 
Number 54 There are no Section 8(a)(1) allegations in the complaint. And Mr. Valeski made no state-
ment thatŠindicated any significant antipathy towards Mr. McGee as a result of his identifica-
tion of himself as an organizer with Local 54. He 
indicated that he did not have any field work. 
And shortly thereafter, Mr. Revis again appeared at the 
 HVAC MECHANICAL SERVICES 209156 upstairs office, Mr. Valeski™s office. And Mr. Valeski 
indicatedŠ Off the record.  
(Off the record.) 
JUDGE CARSON:  On the record. 
And the transcript which as been placed into the evidenceŠinto evidence as General Coun-
sel™s Exhibit 4 reflects that Valeski indicated that, when the field work started getting a little bit 
more filled up, he would start ca
lling. And Mr. McGee then directs a question to Mr. Revis, 
saying, ﬁCan you use us down there, or not,ﬂ a statement which IŠwhich clearly refers to the 
shop. And he responds, For the next two years. Mr. McGee says, Meaning what? And Mr. 
Revis says, Yes, I can keep you tied up for two years, guaranteed. 
I appreciate counsel for Res
pondent™s concern relative to a surreptitious taping. By the 
same token, the evidence, in fact, is before me
, and it has not been controverted in any way. 
The conversation at the point that Mr. Revis ca
me back into Mr. Valeski™s office is uncon-
tradicted. It involved both of the 
applicants and two individuals in
 Respondent™s employ, one of 
whom is a supervisor and one of whom is the field project superintendent. And I have uncon-
tradicted testimony before me that both of them have the authority to interview individuals who 
are applying for employment. Thereafter, Mr. Revi
s, with the two applicants, crosses the street 
and obtains blank forms 157 and then proceeds with them in
 order to take a drug test. 
It is clear on the basis of this evidence that
 whether Mr. Revis was or was not a statutory 
supervisor is irrelevant; he clearly was an agent with regard to facilitating the application 
process. Insofar as he was acting as an agent in facilitating the application process, I must 
examine his actions at the time that 
he stopped the application process. And, relative to that, he stopped the application process when Mr. McGee did not let his 
position as an organizer stand without explanatio
n. Rather, he went further and indicated what 
he intended to do, and one of the things that 
he intended to do was to picket. And, obviously, 
insofar as this Respondent is not unionized, I a
ssume that we would be talking about an infor-
mational picket. In any event, he indicated that he was going to affirmatively exercise rights protected by 
Section 7 of the Act. And at that point, Mr. Re
vis retrieved the application from him, stating, 
Forget the drug test; I™ve got other things to do. 
IŠhaving heard the testimony with regard to the final decision or the ultimate decision with 
regard to actual hire being vested in Mr. 
Spence, who is notŠas Counsel for the General 
Counsel notes, is not with us today, I find that
 General Counsel has not established an actual 
refusal to hire in that the individual who had the 
actual authority to hire never had contact with 
the two discriminatees, Mr. McGee and Mr. Alderete. 
158 However, Respondent™s agent with regard to 
the application process,
 Mr. Revis, did, upon 
learning of the specific organizational activities or, at least, one of the specific organizational 

activities in which Mr. McGee and, 
certainly, by implication, Mr. 
Alderete, who was with him, 
intended to engage, the a
pplication process stopped. 
In view of the foregoing and the entire recor
d, I find that the Respondent has, through its 
agent, Wayne Revis, failed to consider for em
ployment Doug McGee and Paul Alderete, in 
violation of Section 8(a)(3) of 
the National Labor Relations Act. 
Upon receipt of the transcript, 
I shall conform this decision, wh
ich will be attached thereto 
as an appendix, and indicate the appropriate remedy. Obviously, in ultimate terms, the remedy 
will be a matter for compliance. 
And, relative to that, Mr. Browne, the conten
tions that have been touched upon here but 
have not been established with regard to the 
existence or non-existence of positions for sheet 
metal workers will be able to
 be ultimately dete
rmined. Upon receipt 
of my final written 
decision which will incorporate this decision as an appendix, you will have the normal time in 
which to take exception before the Board. 
As I™ve indicated, the facts are not in di
spute. And I™m satisfied that, on the basis 
of the record, the totality of the conduct of 
Mr. Revis does, in fact
, establish that he was an 159 agent for the application process. And I have so found.  
That concludes my decision. 
   